UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7933



LONNIE EVERETT,

                                              Plaintiff - Appellant,

          versus


TROOPER WILKERSON; TROOPER BRANCH; I. GRAHAM
PRUITT, Magistrate at Pitt County Detention
Center; STACEY A. PHIPPS, Associate Attorney
General,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-04-569-5-4)


Submitted:   April 28, 2005                   Decided:   May 4, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lonnie Everett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Lonnie      Everett    appeals     the      district    court’s   order

dismissing as time-barred his complaint filed pursuant to 42 U.S.C.

§ 1983 (2000).         See 28 U.S.C. § 1915(e)(2) (2000).                We have

reviewed the record and find no reversible error.                 Accordingly, we

affirm   for    the   reasons     stated    by   the    district    court.     See

Everett v. Wilkerson, No. CA-04-569-5-4 (E.D.N.C. Oct. 20, 2004).

We   dispense   with    oral     argument   because      the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                     - 2 -